Citation Nr: 1112669	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-23 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from November 15, 2004 to December 20, 2006 for service-connected tendonitis of the left shoulder.

2.  Entitlement to an evaluation in excess of 20 percent beginning December 21, 2006 for service-connected tendonitis of the left shoulder.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected allergic rhinitis and asthma related to allergy (respiratory disability).

4.  Entitlement to an increased (compensable) evaluation for status post excision of the nail of the second and fourth toes, right foot, due to onychomycosis (right foot disability).


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1988 to October 1992.

In July 2008, the Board of Veterans' Appeals (Board) denied an increased (compensable) rating for residuals, stress fracture, of the left tibia and remanded the issues of entitlement to an evaluation in excess of 10 percent for tendonitis of the left shoulder, entitlement to an evaluation in excess of 10 percent for respiratory disability, and entitlement to an increased (compensable) evaluation for right foot disability to the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO) for evidence on the Veteran's medications, an attempt to obtain a 2003 treatment record, and VA examinations.

In response to the Board remand, evidence of the Veteran's medications and VA evaluations were obtained.  An attempt was also made to obtain evidence of the 2003 Veteran's respiratory treatment in Syracuse, New York.  Consequently, there has been substantial compliance with the July 2008 remand instructions with respect to the increased rating on appeal.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

A December 2008 decision review officer's decision granted a 20 percent rating for service-connected tendonitis of the left shoulder effective December 21, 2006; the Veteran continued his appeal.

FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his increased rating claims; and he has otherwise been assisted in the development of his claims.

2.  There is evidence of limitation of motion of the left shoulder that is equivalent to approximately 25 degrees from the side beginning on VA evaluation on September 21, 2006.

4.  The Veteran failed to appear for a scheduled VA respiratory evaluation in 2010 without good cause.

5.  The Veteran's right foot disability affects less than 5 percent of the entire body or exposed areas, and no more than topical therapy has been required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for tendonitis of the left shoulder from November 15, 2004 through December 20, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024 (2006).

2.  The criteria for an evaluation of 30 percent for tendonitis of the left shoulder beginning December 21, 2006 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024 (2010).

3.  Due to the Veteran's failure to report for VA examination in 2010, his claim of entitlement to an evaluation in excess of 10 percent for respiratory disability is denied.  38 C.F.R. § 3.655 (2010).  

4.  The criteria for an increased (compensable) evaluation for a right foot disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the December 2004 letter.  

The Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA shoulder examination was conducted in September 2008 and VA skin examinations were conducted in September 2008 and July 2010.  The Veteran failed to appear for a VA respiratory evaluation scheduled for September 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the left shoulder and right foot issues on appeal.  
The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Analyses of the Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Tendonitis of the Left Shoulder

The Veteran was service connected for tendonitis of the left shoulder by rating decision in April 1994 and assigned a noncompensable rating effective October 10, 1992 under Diagnostic Code 5024.  A February 2005 rating decision granted a 10 percent rating effective November 15, 2004 under Diagnostic Codes 5099-5024; and the disability was assigned a 20 percent evaluation effective December 21, 2006 under Diagnostic Code 5201 by rating decision in December 2008.  
38 C.F.R. § 4.71a, Code 5024 (2010) for tenosynovitis indicates that a disability under this code will be rated on limitation of motion of the affected parts, as arthritis, degenerative, except for gout which will be rated under diagnostic code 5002.

38 C.F.R. § 4.71a, Code 5003 for degenerative arthritis states that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2010).

Impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2010).  

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2010).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2010).

To warrant a schedular evaluation in excess of 20 percent for the Veteran's left shoulder disability, which is his minor extremity, there would need to be medical evidence of limitation of motion of the arm to 25 degrees from the side, or there would need to be evidence of ankylosis.

On VA evaluation of the Veteran's left shoulder in January 2005, which included review of the computerized medical records, there was no swelling, deformity, or atrophy.  It was noted that the Veteran is right-handed.  There was crepitus and some tenderness.  Range of motion included forward flexion to 160 degrees, with pain beginning at 100 degrees; abduction to 160 degrees, with pain beginning at 110 degrees; external rotation to 90 degrees; and internal rotation to 80 degrees, with pain beginning at 70 degrees.  There was no additional loss of motion on repetitive testing.  X-rays of the left shoulder were considered to be normal.  The diagnosis was left shoulder strain tendonitis.

On VA evaluation of the Veteran's left shoulder in December 2006, which included review of the electronic file, the Veteran complained of popping and clicking.  He said that he avoided using his left arm.  He complained of occasional left shoulder flare-ups but did not have episodes of incapacitation.  There was no left shoulder deformity or effusion.  The Veteran resisted any movement of the left shoulder above shoulder level.  He said it was painful between 80 and 100 degrees of forward flexion, and he did not raise it beyond this point.  He did not move the shoulder in abduction beyond 60 degrees.  Internal and external rotation was less than 20 degrees.  The Veteran said that he could not do any repetitive motion of the left shoulder because of pain.  The diagnosis was left shoulder tendonitis.  The examiner said that the Veteran's subjective complaints did not match appropriately with the clinical examination.

On VA evaluation of the Veteran's left shoulder in September 2008, which included review of the claims file, the Veteran complained of flare-ups, giving way, instability, weakness, and incoordination.  He did not have locking, dislocation, or subluxation.  His left shoulder disability affected his chores and exercising but did not affect his employment, which was as a self-employed life insurance consultant.  He had not lost any time from work due to his left shoulder disability.  Range of motion included forward flexion to 154 degrees, with pain beginning at 20 degrees; abduction to 48 degrees, with pain beginning at 26 degrees; external rotation to 90 degrees, with pain beginning at 45 degrees; and internal rotation to 65 degrees, with pain beginning at 5 degrees.  There was no additional loss of motion on repetitive testing.  The diagnosis was left shoulder tendonitis.

Based on the above evidence, an evaluation in excess of 10 percent is not warranted for left shoulder disability prior to December 21, 2006, the date of VA examination showing increased disability.  When seen in January 2005, there was no left shoulder swelling, deformity, or atrophy.  Moreover, forward flexion was to 160 degrees, with pain beginning at 100 degrees; abduction was to 160 degrees, with pain beginning at 110 degrees; external rotation was to 90 degrees; and internal rotation was to 80 degrees, with pain beginning at 70 degrees.  Consequently, there is no evidence prior to December 2006 of limitation of motion of the shoulder to shoulder level, meaning to 90 degrees, even when taking pain into consideration.  An increase would also not be warranted under DeLuca, as there was no additional loss of motion on repetitive testing of the shoulder.  

The Board finds that a 30 percent evaluation is warranted for disability of the minor shoulder beginning December 21, 2006, based on the VA examination findings on that date.  When seen in December 2006, the Veteran said that he avoided using his left arm.  The Veteran resisted any movement of the left shoulder above shoulder level.  He said it was painful between 80 and 100 degrees of forward flexion, and he did not raise it beyond that point.  He did not move the shoulder in abduction beyond 60 degrees.  Internal and external rotation was less than 20 degrees.  The Veteran said that he could not do any repetitive motion of the left shoulder because of pain.  When taking into consideration the loss of motion findings due to pain, coupled with the inability to do repetitive motion, there is sufficient evidence of left shoulder disability to warrant a 30 percent rating for limitation of motion under Diagnostic Code 5201 and the factors discussed in DeLuca.  

The significant disability of the left shoulder was confirmed on VA evaluation in September 2008, when painful motion of the left shoulder began at 20 degrees of forward flexion and at 26 degrees of abduction.  As 30 percent is the maximum schedular rating assigned for loss of motion of the minor shoulder, a rating in excess of 30 percent is not warranted for functional impairment of the left shoulder based on DeLuca.  

As there is no evidence of left shoulder arthritis, impairment of the clavicle or scapula, ankylosis, or impairment of the humerus, ratings is excess of those assigned are not warranted under Diagnostic Code 5003, for arthritis; under Diagnostic Code Diagnostic Code 5200, for ankylosis; under Diagnostic Code 5202, for impairment of the humerus; or under Diagnostic Code 5203, for impairment of the clavicle or scapula. 

Respiratory Disability

The Veteran was service connected for respiratory disability by rating decision in April 1994 and assigned a 10 rating effective October 10, 1992 under Diagnostic Code 6501.  A claim for increase was received by VA in November 2004, which was denied by rating decision in February 2005.  The Veteran timely appealed.

When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, without good cause, the claim will be denied.  38 C.F.R. 
§ 3.655(b).  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

The Veteran was scheduled for a VA examination of his service- connected respiratory disorder in September 2010 in conjunction with his increased rating claim.  The Veteran failed to report for this examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See also 38 C.F.R. § 3.159 (2010).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.655.

In this case, VA scheduled the Veteran for examination of his respiratory disability in August 2010, as there was a question concerning the current level of severity of the disability because it had not been adequately evaluated since December 2006 and the Veteran contended that it is more severe than currently evaluated.  It is therefore clear that an additional examination was required and was properly scheduled.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist requires a thorough and contemporaneous medical examination that is sufficient to ascertain the current level of disability).
The Veteran failed to report for a scheduled VA respiratory examination in August 2010.  There is no evidence on file which indicates that the Veteran was not provided timely notice to report for this evaluation.  In the absence of evidence to the contrary, it cannot be presumed that the Veteran did not receive notice of the scheduled examination.  The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  

According to recent evidence on file, even though VA contacted the Veteran and asked him at which VA facility he would be willing to attend a VA respiratory evaluation, he refused to report for any scheduled VA respiratory examination without adequate explanation.  

In this case, there is no evidence on file demonstrating that the Veteran had "adequate reason" or "good cause" for failing to report for VA examination in September 2010.  

The dispositive law in this case is 38 C.F.R. § 3.655.  The Veteran failed to report for a scheduled VA examination in September 2010, which was necessary in order for the RO to properly evaluate his increased rating claim.  No adequate explanation has been offered for his failure to report.  There is no evidence on file demonstrating that the Veteran had good cause for failing to report for examination of his service-connected respiratory disorder when VA requested.  He has not since adequately explained why he failed to appear for the examination and he has not submitted recent medical evidence concerning the service-connected disability in question which would enable to RO to evaluate the disability in an informed manner.  See 38 C.F.R. § 3.326 (2010).  

In cases where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the Board has no alternative but to deny the Veteran's increased rating claim as provided under the regulatory provisions of 38 C.F.R. § 3.655.  Thus, the benefit could not be awarded as a matter of law, and any VCAA notice errors could not affect the essential fairness of the adjudication.  Accordingly, the appropriate disposition of the Veteran's claim of entitlement to an evaluation in excess of 10 percent for respiratory disability is denial of the claim.

Should the Veteran decide he is willing to report for VA examination, he is invited to renew his claim before the RO.

Right Foot Disability

The Veteran was granted service connection for a right foot disability by rating decision in April 1994 and assigned a noncompensable evaluation effective October 10, 1992 under Diagnostic Code 7813.  A claim for increase, which was received by VA in November 2004, was denied by rating decision in February 2005; the Veteran timely appealed.

The Veteran's right foot disability is currently evaluated using criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7806-7813.

The Veteran maintains that his service-connected right foot disability is severe enough to warrant a compensable evaluation due to inflammation and itching.  Because the right foot disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for a compensable rating for a right foot disability will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

During the pendency of this appeal, the diagnostic criteria for evaluating skin disorders, including 38 C.F.R. § 4.118, have been substantially revised.  These revisions were effectuated as of October 23, 2008.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under any applicable scar criteria effective as of the date of the claim in November 2004.

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2010).

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2010).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.

Under Diagnostic Code 7804, in effect prior to October 23, 2008, the existence of a superficial scar (not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent rating, which is the maximum rating available under this Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  

A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118 (2010).

The rating criteria for dermatophytosis under Diagnostic Code 7813 include ringworm of the body, the head, the feet, the beard area, the nails and the inguinal area (jock itch).  This Diagnostic Code directs that a pertinent disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or as scars (Diagnostic Codes 7801-7805), or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

On VA evaluation of the feet in January 2005, the Veteran complained of right fourth toenail burning and itching; his right second toenail did not cause any significant problem.  He noted flare-ups approximately once a week.  He had not missed any work due to his right foot disability.  Examination revealed that the Veteran walked with a fairly normal gait.  The right fourth toenail was dystrophic, slightly tender, and somewhat absent.  His right second toenail was normal.  The diagnosis was right foot onychomycosis status post excision of the second and fourth toes.

On VA evaluation of the right foot in December 2006, the Veteran said that he had occasional fungal infections of the right fourth toe, with inflammation and itching, which he treated with a corticosteroid cream.  There was no functional impairment of the right foot.  Examination of the right foot did not reveal any inflammation or infection.  The right fourth toenail appeared to be almost completely absent.  The diagnosis was status post removal of the right fourth toenail.

The Veteran complained on VA evaluation of the right foot in September 2008 of an itchy rash, which he treated with topical lotrimin.  It was reported that essentially 0 percent of both total and exposed body area was affected by the Veteran's right foot disability.  The diagnoses were onychomycosis of the right fourth toenail, resolved with toenail removal; no onychomycosis of the right second toenail; and no dermatitis or eczema of the right foot.  

The Veteran said on VA evaluation of his right foot disability in July 2010 that he was using antifungal cream or steroid cream for his right toe problem.  The examiner noted that the steroid cream was not prescribed by a physician and that the Veteran should not be taking it for his condition.  Zero percent of exposed body areas were affected and less than 5 percent of the Veteran's total body area was affected by the condition.  The diagnosis was of a normal examination.

As the Veteran's right foot condition does not involve a scar that is deep, does not cover an area or areas of 144 square inches, is not unstable, is not manifestly painful, or causes functional impairment, a compensable rating is not warranted under any of the diagnostic codes involving scars.  Additionally, when as in this case, a skin disability covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.  Although the Veteran has reported using a corticosteroid, it was noted on VA evaluation in July 2010 that this had not been prescribed by a physician and was not the correct treatment for the Veteran's right foot disability.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is competent to report his right foot symptoms.  While his complaints are competent evidence, they have been considered in evaluating the foot disability at issue; however, VA evaluation have not shown the severity required for a higher rating, as discussed above.  

Conclusions

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The Veteran has submitted no evidence showing that any of his service-connected disorders has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that any disorder has necessitated any periods of hospitalization during the pendency of this appeal.  Although he has significant left shoulder disability, he said on evaluation in September 2008 that it did not affect his employment.  There is no recent evidence indicative of significant respiratory disability, and his right foot disability did not cause functional impairment.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).






ORDER

An evaluation in excess of 10 percent for tendonitis of the left shoulder from November 15, 2004 through December 21, 2006 is denied.

An evaluation of 30 percent for tendonitis of the left shoulder beginning December 21, 2006 is granted subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for respiratory disability is denied.

An increased (compensable) evaluation for right foot disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


